


110 HR 2550 IH: Recreational Boating Act of 2007

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2550
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Taylor (for
			 himself and Mrs. Miller of Michigan)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act relating
		  to recreational vessels.
	
	
		1.Short titleThis Act may be cited as the
			 Recreational Boating Act of 2007
			 .
		2.Definitions
			(a)PollutantSection
			 502(6) of the Federal Water Pollution Control Act (33 U.S.C. 1362(6)) is
			 amended—
				(1)by striking
			 or (B) and inserting (B); and
				(2)by inserting
			 before the period at the end the following: ; or (C) any deck runoff
			 from a recreational vessel, any engine cooling water, gray water, bilge water
			 effluent from properly functioning recreational marine engines, laundry,
			 shower, and galley sink wastes from a recreational vessel, or any other
			 discharge incidental to the normal operation of a recreational vessel; except
			 that this subparagraph does not apply to rubbish, trash, garbage, or other such
			 materials discharged overboard by a recreational vessel.
				(b)Recreational
			 vesselSuch section is further amended by adding at the end the
			 following:
				
					(25)recreational vessel means a
				vessel—
						(A)manufactured for
				operation, or operated, primarily for recreational purposes; or
						(B)leased, rented, or
				chartered to an individual for recreational
				purposes.
						.
			
